—In an action to recover the proceeds of a fire insurance policy, the plaintiff appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated September 5, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
*536Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant demonstrated its entitlement to summary judgment by submitting evidence that the action was commenced beyond the two-year limitation period provided in the insurance policy (see Raniolo v Travelers Indem. Co., 279 AD2d 514; Brown v Royal Ins. Co. of Am., 210 AD2d 279). In response to the defendant’s prima facie case, the plaintiff failed to demonstrate the existence of a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
The plaintiffs remaining contentions are without merit. Altman, J.P., S. Miller, Adams and Cozier, JJ., concur.